Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Melissa A. Rosal U.S. Bank National Association 190 S. LaSalle Street, 7th Floor Chicago, Illinois 60603 (312) 332-7496 (Name, address and telephone number of agent for service) OHIO POWER COMPANY (Exact name of Registrant and Sponsor as specified in its charter) OHIO (State or other jurisdiction of incorporation or organization) 31-4271000 (I.R.S. Employer Identification No.) 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 OHIO PHASE-IN-RECOVERY FUNDING LLC (Exact name of Registrant and Issuing Entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 13-4922640 (I.R.S. Employer Identification No.) 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 Senior Secured Phase-In-Recovery Bonds (Title of the Indenture Securities) FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business, attached as Exhibit 2. 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, attached as Exhibit 3. 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of March 31, 2013 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. 8. A copy of any order pursuant to which the foreign trustee is authorized to act as sole trustee under indentures qualified or to be qualified under the Act.Not applicable. 2 9. Foreign trustees are required to file a consent to serve of process of Form F-X [§269.5 of this chapter].Not applicable. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Chicago, State of Illinois on the 24th of June, 2013. By: /s/Melissa A. Rosal Melissa A. Rosal Vice President 3 Exhibit 2 4 Exhibit 3 5 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: June 24, 2013 Date By: /s/Melissa A. Rosal Melissa A. Rosal Vice President 6 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 3/31/2013 ($000’s) Assets 3/31/2013 Cash and Balances Due From Depository Institutions $ 6,932,431 Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets Liabilities Deposits Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities Equity Common and Preferred Stock Surplus Undivided Profits Minority Interest in Subsidiaries Total Equity Capital Total Liabilities and Equity Capital 7
